KENNEDY, Circuit Judge.
I concur in the affirmance of the supervised release sentence. I write separately because I believe defendant’s appeal of the custodial part of his sentence, all of which is served, is moot. United States v. Johnson, 529 U.S. 53, 120 S.Ct. 1114, 146 L.Ed.2d 39 (2000) (where term of imprisonment should have ended earlier than it did, term of supervised release nonetheless commences on the date prisoner is released from imprisonment). Thus, while I do not disagree with the panel’s holding that there was no error in the computation of the custody sentence, there was no rem*687edy we could afford defendant with respect to his term of imprisonment.